Leventritt, J.
The defendant sought to offset an assigned claim to the plaintiff’s admitted cause of action. The single question litigated was the daté of the execution and' delivery of the alleged written assignment to the defendant, and the justice on sufficient evidence found that it was antedated in order to render the counterclaim available. To appeal from such a determination is futile, as it involves merely a question of fact, which, under the settled practice of this court, uniformly leads to affirmance.
The judgment must he affirmed.
Freedman, P. J., concurs.